DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 12 objected to because of the following informalities: claim 12 recites “the first tube”; it must be recited as “the first pipe”. Appropriate correction is required.


Allowable Subject Matter
Claims 6-8, 11, 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 9, 14, 15 are only objected because they are depending on allowable claims 8, 13.
Claims 16-20 are allowed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hunter (2019/0011172 A1), in view of Park (KR 20170069522 A), and in view of Akaiwar (WO 2019026243 A1).

Claim 1: Hunter discloses a refrigerator (i.e., FIG.1) comprising: 
a cabinet (i.e., 12) configured to define a low-temperature storage space (i.e., functional language) and 
a machine room (i.e., 16), in which a compressor (i.e., 18) is provided; and 
a condenser (i.e., 44) provided in the machine room (i.e., FIG.1),

Hunter discloses the claimed limitations in claim 1, but fails to disclose the condenser includes: a first header and a second header, which are spaced apart from each other; and a plurality of tubes configured to connect the first header to the second header, and wherein: at least one of the first header or the second header includes at least one baffle configured to partition an inner space of the at least one of the first header or the second header so as to guide a flow direction of a refrigerant, 
However, Park teaches a first header (i.e., 34) and a second header (i.e., 35), which are spaced apart from each other; and a plurality of tubes (i.e., 171) configured to connect the first header (i.e., 34) to the second header (i.e., 35), and wherein: at least one of the first header or the second header (i.e., 35) includes at least one baffle (i.e., 343 or 353) configured to partition an inner space of the at least one of the first header or the second header so as to guide a flow direction of a refrigerant (i.e., concerning limitations “to partition an inner space of the at least one of the first header or the second header so as to guide a flow direction of a refrigerant”; it is functional language) for the purpose of distributing refrigerant through tubes.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the apparatus of Hunter to include a first header and a second header, which are spaced apart from each other; and a plurality of tubes configured to connect the first header to the second header, and wherein: at least one of the first header or the second header includes at least one baffle configured to partition an inner space of the at least one of the first header or the second header so as to guide a flow direction of a refrigerant as taught by Park in order to distribute refrigerant through tubes.

    PNG
    media_image1.png
    366
    488
    media_image1.png
    Greyscale


Further, Hunter fails to disclose the tubes include respective hollow spaces defining passages through which the refrigerant flows, and the passages have volumes that incrementally decrease along a flow path of the refrigerant.
Further, Akaiwar teaches tubes (i.e., 15) include respective hollow spaces defining passages (i.e., 18) through which the refrigerant flows (i.e., see FIG.4) for the purpose of performing heat exchange with refrigerant.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to further modify the apparatus of Hunter to include the tubes include respective hollow spaces defining passages through which the refrigerant flows as taught by Akaiwar in order to perform heat exchange with refrigerant.

    PNG
    media_image2.png
    524
    754
    media_image2.png
    Greyscale

Further, Akaiwar lacks the passages have volumes that incrementally decrease along a flow path of the refrigerant. Configuration of the claimed passages was a matter of choice in order to create variety of refrigerant volume flow rate which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed passages was significant (Change of Shape: MPEP 2144.04).

Claim 2: Hunter as modified discloses the apparatus as claimed in claim 1, wherein the tubes (Akaiwar i.e., 15) and the first and second header (Park i.e., 34, 35) are configured so that the refrigerant flows in a first direction from the first header to the second header or a second direction from the second header to the first header (i.e. functional language).  

Claim 3: Hunter as modified discloses the apparatus as claimed in claim 2, wherein the baffle (Park i.e., 343 or 353) includes: 
a first baffle (Park i.e., top 343) installed in the first header (Park i.e., 34); 
a second baffle (Park i.e., middle 343) installed in the first header (Park i.e., 34), 
the second baffle (Park i.e., middle 343) being installed to be spaced apart from the first baffle (Park i.e., top 343); and 
a third baffle (Park i.e., 353) installed in the second header (Park i.e., 35), wherein the third baffle (Park i.e., 353) is provided between the first baffle (Park i.e., top 343) and the second baffle (Park i.e., middle 343) along the flow path of the refrigerant so that the refrigerant alternately moves to the first header (Park i.e., 34) and the second header (Park i.e., 35).  

Claim 4: Hunter as modified discloses the apparatus as claimed in claim 3, wherein the first header (Park i.e., 34) includes: 
an input connection port (Park i.e., 341) into which the refrigerant is introduced; and 
an output connection port (Park i.e., 342) which is provided under the input connection port (Park i.e., 341) to be spaced apart from the input connection port (Park i.e., 341) and through which the refrigerant is discharged, 
wherein the first baffle (Park i.e., top 343) and the second baffle (Park i.e., middle 343) are installed between the input connection port (Park i.e., 341) and the output connection port (Park i.e., 342), and the first baffle (Park i.e., top 343) is installed above the second baffle (Park i.e., middle 343).  

Claim 5: Hunter as modified discloses the apparatus as claimed in claim 4, wherein the tubes (Park i.e., 171) include: 
a first tube (Park i.e., fourth from top 171) through which the refrigerant introduced through the input connection port (Park i.e., 341) flows along the first direction; 
a second tube (Park i.e., fifth from top 171) through which the refrigerant, after passing through the first tube (Park i.e., fourth from top 171). flows along the second direction; 
a third tube (Park i.e., sixth from top 171) through which the refrigerant, after passing through the second tube (Park i.e., fifth from top 171), flows along the first direction; and 
a fourth tube (Park i.e., second from bottom 172) through which the refrigerant, after passing through the third tube (Park i.e., sixth top 171), flows to the output connection port (Park i.e., 342) along the second direction.  

Claim 10: Hunter as modified discloses the apparatus as claimed in claim 1, wherein the condenser (Hunter i.e., 44) includes a heat exchange fin (Hunter i.e., paragraph [29]: cooling fins) provided between at least two of the tubes (Park i.e., 171).
  
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Park (KR 20170069522 A), and in view of Akaiwar (WO 2019026243 A1).

Claim 12: Park discloses a condenser (i.e., 20) comprising: 
a first pipe (i.e., header 34 used as first pipe) that extends vertically (i.e., see FIG.3); 
a second pipe (i.e., header 35 used as second pipe) that extends vertically (i.e., see FIG.3) and is spaced apart from the first tube (i.e., 34); and 
a plurality of tubes (i.e., 171) configured to extend horizontally (i.e., see FIG.3) to guide a refrigerant between the first pipe (i.e., 34) and the second pipe (i.e., 35), 

    PNG
    media_image1.png
    366
    488
    media_image1.png
    Greyscale


Park discloses the claimed limitations in claim 12, but fails to disclose wherein a quantity of passages within the tubes incrementally increases along a flow path of the refrigerant through the condenser. 
Further, Akaiwar teaches a quantity of passages (i.e., 18) within tubes (i.e., 15) for the purpose of performing heat exchange with refrigerant.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to further modify the apparatus of Hunter to include the tubes include a quantity of passages within the tubes as taught by Akaiwar in order to perform heat exchange with refrigerant.

    PNG
    media_image2.png
    524
    754
    media_image2.png
    Greyscale

Further, Akaiwar lacks the quantity of passages incrementally increases along a flow path of the refrigerant through the condenser. Configuration of the claimed passages was a matter of choice in order to create variety of refrigerant volume flow rate which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed passages was significant (Change of Shape: MPEP 2144.04).

  Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure which is relevant to refrigerator:
Kim (2016/0069595 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMRAN TAVAKOLDAVANI whose telephone number is (313)446-6612.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAMRAN TAVAKOLDAVANI/           Examiner, Art Unit 3763                                                                                                                                                                                             
/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763